DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 contains the limitation “an extrudable polymeric composition comprising a base polymer; bicomponent fiber; and an additive.” It is unclear if the entire combination of base polymer and bicomponent fiber and an additive are intended to be extrudable, or if the base polymer is intended to be an extrudable polymeric composition, the base polymer comprising the bicomponent fiber and additive. In efforts to further the prosecution the base polymer is intended to be extrudable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2011/0230111 to Weir.
Regarding Claims 1-11
Weir teaches a splittable bicomponent segmented pie fiber having a diameter between 4 and 100 microns (Weir, abstract, paragraphs [0041]-[0042]). Weir teaches that the bicomponent fiber may be nylon 6/nylon 6,6 which meets the limitations of requiring a low melt and high melt temperature polymer combination having a melt temperature difference between 20 and 150 degrees Celsius between the two (Id., paragraph [0043]). Weir teaches that the fibers may be included with a base polymer such as a binder of polyacrylic aid which is typically known in the art as being extrudable and has approximately 150 degrees Celsius lower melt temperature than the high melt temperature component (Id., paragraph [0047]). Weir teaches that the bicomponent fiber may comprise an additive such as clay, IR absorber and/or flame retardant in one or both of the sheath or core components (high or low melt temperature polymers) in an amount of between 0.1 to 5% based on the overall weight of the polymer composition (Id., paragraphs [0010], [0016], [0019], [0021] and [0032]). Weir teaches that the composite may further include an additive within the binder component (base polymer) such as an antioxidant (Id., paragraph [0048]). Weir teaches that the one of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the bicomponent fiber composite of Weir and to include in addition to the melted fiber component, a polymeric binder as taught by Weir motivated by the desire to form a conventional fiber composited have maximized adhesion resulting in improved durability, strength and integrity. 
Regarding Claim 11
Weir is silent as to the amount of the bicomponent fibers which are melted. However, it should be noted that the amount of bicomponent fiber which is melted is a result effective variable.  As the amount of bicomponent fiber which is melted increases, the material exhibits a higher adhesion, however if the entirety of the bicomponent fiber is melted, the reinforcing element of the bicomponent fiber is lost.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of bicomponent fiber which is melted since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount of melted bicomponent fiber in order to optimize both adhesion and reinforcing elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.